DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 32, 34-35, 39-41 will be rejoined in the application since claim 30 is generic and is now allowable.
Claims 30-41 are allowed.
This notice of allowance is responsive to applicant’s remarks filed on 8/15/2022.  	The remarks, pages 2-3, filed therein has overcome the rejection of independent claim 30 under U.S Patent appl. Pub. No. 2014/0371855 to Clement.  Therefore, the rejections of the claims have been withdrawn.
Claim 30 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a medical device comprising: a tensioning device adapted to apply a force so as to tighten a contractile element around a hollow body organ, wherein the contractile element further comprises a closure for forming the contractile element into a closed loop around said hollow body organ, the closure comprising a plurality of lips arranged to engage the contractile element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771